                                           Case 4:15-cv-00292-HSG Document 313 Filed 05/11/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7       PHILLIP RACIES,                                   Case No. 15-cv-00292-HSG
                                   8                    Plaintiff,                           ORDER GRANTING MOTION TO
                                                                                             WITHDRAW
                                   9              v.
                                                                                             Re: Dkt. Nos. 308, 309, 311
                                  10       QUINCY BIOSCIENCE, LLC,
                                  11                    Defendant.

                                  12
Northern District of California
 United States District Court




                                  13           Stewart M. Weltman and Weltman Law LLC have filed a motion to withdraw as counsel

                                  14   of record for Plaintiff and the class in this matter. Dkt. Nos. 309, 311.1 Counsel indicated that the

                                  15   motion was unopposed by both Plaintiff’s counsel and counsel for Defendant, but did not state

                                  16   whether Plaintiff consented to such withdrawal. On May 8, 2020, Phillip Racies filed a

                                  17   declaration in support of the motion to withdraw, stating that he does not have any objection to the

                                  18   motion, and that he understands that he will continue to be represented by other counsel of record

                                  19   in this action. Dkt. No. 312.

                                  20           In light of Plaintiff’s declaration in support and his understanding that he will continue to

                                  21   be represented by other counsel of record, the Court GRANTS the motion to withdraw.

                                  22

                                  23           IT IS SO ORDERED.

                                  24   Dated: 5/11/2020

                                  25                                                    ______________________________________
                                                                                        HAYWOOD S. GILLIAM, JR.
                                  26                                                    United States District Judge
                                  27

                                  28
                                       1
                                        On May 4, 2020, the Court granted Defendant’s motion to decertify the class. Dkt. No. 310.
                                       What remains, therefore, are Plaintiff Racies’ individual claims.
